Citation Nr: 0941819	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-32 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Appellant served in the Army Reserve from September 1977 
to May 1992 and in the Texas National Guard from February 
2000 to February 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2002, of a 
Department of Veterans' Affairs (VA) Regional Office (RO).

In February 2005, the Appellant appeared at a hearing before 
a Decision Review Officer.  A transcript of the hearing is in 
the Appellant's file.

In June 2007, the Appellant withdrew her request for a 
hearing before the Board. 

In August 2007, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDING OF FACT

A right foot disability, residuals of recurrent Morton's 
neuroma, was not affirmatively shown to have been present 
during active service; and any current right foot disability 
is unrelated to a disease, injury, or event of active service 
origin.


CONCLUSION OF LAW

A right foot disability, residuals of recurrent Morton's 
neuroma, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, § 3.303 (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between a Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in May 2002, in February 2003, and in March 
2006.  The notice included the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.

The Appellant was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with her authorization VA would obtain any non-Federal 
records on her behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004) (to the extent there was pre-adjudication VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in March 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private medical records.  
The Appellant was afforded VA examinations in August 2002 and 
in October 2008. 



In July 2009, in accordance with 38 U.S.C.A. § 7109 and 
38 C.F.R. § 20.901, the Board obtained a medical expert 
opinion from the Department of Veterans Affairs, Veterans 
Health Administration (VHA).  A copy of the VHA opinion was 
sent to the Appellant and her representative.  And the 
Appellant was afforded the opportunity to submit additional 
argument and evidence, but she has not done either. 

As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 and 1131. 

Active military service includes any period of active duty 
for training (ACDUTRA) in a Reserve component of the U.S. 
Armed Forces during which the individual was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6.

Active military also includes any period of inactive duty 
training (INACDUTRA) in a Reserve component of the U.S. Armed 
Forces during which the individual was disabled from an 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6.



Active military service also includes any period of active 
duty for training in National Guard of any state performed 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, in which the 
individual was disabled from a disease or injury incurred in 
the line of duty. 38 C.F.R. § 3.6. 

Active military service also includes any period of inactive 
duty training in National Guard of any state performed under 
32 U.S.C. §§ 316, 502, 503, 504, or 505, in which the 
individual was disabled from a disease or injury incurred in 
the line of duty.  38 C.F.R. § 3.6.

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated, 
while performing active duty for training in a Reserve 
component or for an injury while performing inactive duty for 
training in a Reserve component. 

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated, 
while performing active duty for training in a National Guard 
of a state, which has been federalized or for an injury while 
performing inactive duty for training in a National Guard of 
a state, which has been federalized.

The presumption of soundness on entrance examination, 
38 U.S.C.A. § 1111; the presumption of aggravation of a pre-
existing condition, 38 U.S.C.A. § 1153; and the presumption 
of service incurrence for certain chronic diseases do not 
apply to periods of active duty for training or for inactive 
duty training, 38 U.S.C.A. §§ 1112 and 1137. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303 (a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Facts 

The Appellant served in the Army Reserve from September 1977 
to May 1992.  The periods of active duty for training 
included the following: from March 31, 1978, to April 13, 
1978; from June 12, 1983, to June 25, 1983; from August 5, 
1984, to August 18, 1984; and from June 19, 1989, to June 30, 
1989.  

The Appellant also served in the Texas National Guard from 
February 2000 to February 2003.  

The record includes a history of a foot neuroma, starting in 
the 1980s.  In 1985, the Appellant had surgery for a Morton's 
neuroma on the right foot.  In April 2000, there was a 
recurrence of the neuroma, and in December 2000, the 
Appellant had a neuroectomy.  After the surgery, she 
continued to experience pain.  In February 2002, there was 
evidence of a recurrent neuroma.  

Records of the Social Security Administration show that the 
Appellant has received disability benefits because of her 
right foot disability since March 2001. 

On VA examination in August 2002, the VA examiner did not 
offer an opinion on whether the Appellant's right foot 
problem was related to active service.

In March 2004, a private podiatrist stated that the 
Appellant's shoe gear that she wore during her active 
military duty could have possibly contributed to her current 
foot problem.  He did not provide any further explanation or 
rationale.

Also in March 2004, a second private podiatrist expressed the 
opinion that the Appellant's wearing of Army boots added to 
her foot pronating or flattening out, causing more pressure 
on the ball of her foot, which caused the neuromas.

In August 2004, another private podiatrist expressed the 
opinion that the Appellant's right foot condition was at 
least likely as not related to the marching and boots she 
wore while in the military. 

On VA examination in October 2008, the VA examiner noted a 
very flexible flat foot deformity with weightbearing and with 
nonweightbearing with prominent metatarsal heads.  The VA 
examiner expressed the opinion that the right foot capsulitis 
was less likely than not due to her active service.  In an 
addendum, dated in February 2009, the VA examiner stated the 
capsulitis is not due to the previous neuroma.

In view of the conflicting opinions regarding the etiology of 
the Apellant's right foot disability, the Board requested a 
medical expert opinion from the Department of Veterans 
Affairs, Veterans Health Administration (VHA). 

The Board asked that the VHA medical expert the following:

Whether it was more likely that not (probability greater 
than 50 percent), at least as likely as not (probability 
of 50 percent), or less likely than not (probability of 
less than 50 percent) that the current right foot 
disability to include residuals of recurrent Morton's 
neuroma is consistent with an injury or disease 
associated with the occasional wearing of Army foot gear 
while serving on active duty for training or inactive 
duty training?  

In July 2009, a board certified podiatric surgeon and 
assistant Chief of the Surgical Service at a VA Medical 
Center furnished the following.  After summarizing the 
evidence and considering the medical principles, history, 
manifestations, clinical course, and characteristics of 
Morton's neuroma, the VHA expert expressed the  opinion that 
was less likely than not, or probability of less than 50 
percent, that any residuals of Morton's neuroma was caused or 
contributed to by the Appellant's use of Army foot gear.

The VHA expert explained that a neuroma is a benign growth or 
tumor that arises in the nerve cells and a Morton's neuroma 
occurs in a nerve in the foot, usually between the third and 
fourth toes or metatarsals.  

The VHA expert stated that while it was not understood 
exactly what causes the neuroma, it is thought to be a 
thickening that occurs in response to pressure, injury, or 
irritation to the nerve.  Contributing factors may be high-
heeled shoes, shoes that are too tight in the toe box or are 
ill-fitting.  High impact activity such as jogging can 
subject a foot to repetitive trauma or injury or an abnormal 
motion of the foot may result in this pathology.

The VHA expert stated that it would be very difficult to 
state Army foot gear or running, jogging, or marching, 
insufficient room in the toe box, or an incorrectly fitting 
boot while on active duty caused, exacerbate, or contributed 
the Morton's neuroma.  The VHA expert stated that the 
Appellant participated in military activity less than 50 days 
per year and therefore only used Army foot gear occasionally.  

In statements and in testimony, the Appellant stated that 
wearing Army boots helped create her right foot problem 
because boots were hard and inflexible and that she had no 
problems with her feet prior to entering the U.S. Army 
Reserve.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a claimant is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 



Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board).)

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The service treatment records for the Army Reserve and for 
the National Guard do not document the onset of a right foot 
neuroma while the Appellant was performing active duty for 
training in a Reserve component or performing active duty for 
training in the National Guard, which had been federalized.  

And there is no evidence of the onset of a right foot neuroma 
during inactive duty training in the Army Reserve. 

On the basis of the service treatment records, a right foot 
disability, a Morton's neuroma, was not affirmatively shown 
to have had onset during active service, and service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) 
is not established. 

On the material issue of fact, that is, whether the Army 
boots caused the Morton's neuroma, there is evidence for and 
against the claim.  The probative value or evidentiary weight 
to be attached to a medical opinion is within the Board's 
province as finder of fact.  

The guiding factors in evaluating the probative value of a 
medical opinion include whether the opinion is based upon 
sufficient facts and whether the opinion applied valid 
medical analysis to the significant facts of the case in 
order to reach the conclusion submitted in the opinion.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, the probative value 
of a medical opinion is generally based on the relative 
merits of the analytical findings, and the probative weight 
of a medical opinion may be reduced if the physician fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

In support of her claim, the Appellant has submitted opinions 
of private podiatrists.  

One private podiatrist stated that the Appellant's Army shoe 
gear could have possibly contributed to her current foot 
problem.  The podiatrist did not provide any further 
explanation or rationale.  The Board rejects the favorable 
opinion because the opinion is expressed in the term of 
"possibility."  An opinion expressed in the term of 
possibility also implies that it may not be possible and it 
is too speculative to establish a nexus between the wearing 
of Army foot gear and a right foot disability, a Morton's 
neuroma.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term 
"possibility" also implies that it "may not be possible" and 
it is too speculative to establish a nexus.).  

Another private podiatrist expressed the opinion that the 
Appellant's right foot condition was at least likely as not 
related to the marching and boots she wore while in the 
military.  The private podiatrist did not provide an 
explanation or rationale.  



As the opinion is a mere conclusion without analysis, the 
opinion is insufficient to allow the Board to make an 
informed decision as to what weight to assign to the opinion 
against the contrary opinions, which are also of record, and 
the opinion has no probative value.  See Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) (A mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign the opinion.).

In March 2004, a private podiatrist expressed the opinion 
that the Appellant's wearing of Army boots added to her foot 
pronating or flattening out, causing more pressure on the 
ball of her foot, which caused the neuromas.  As the opinion 
is supported by an explanation or rationale, the opinion does 
have probative value and the Board must consider the opinion 
against the contrary opinions.  

As for the evidence against the claim, the VA examiner, who 
conducted the VA examination in October 2008 expressed the 
opinion that the right foot capsulitis was less likely than 
not due to active service and that the capsulitis was not due 
to the previous neuroma.  As the VA examiner did not address 
the Morton's neuroma, the opinion did not consider a 
significant fact in the case, and the Board finds that the 
opinion has no probative value. 

The remaining opinion is that of the VHA expert, a board 
certified podiatric surgeon, who stated that it was less 
likely than not, or probability of less than 50 percent, that 
any residuals of Morton's neuroma was caused or contributed 
to by the Appellant's use of Army foot gear.

The VHA expert explained that while it was not understood 
exactly what causes a  neuroma, it is thought to be a 
thickening that occurs in response to pressure, injury, or 
irritation to the nerve.  Contributing factors may be high-
heeled shoes, shoes that are too tight in the toe box or are 
ill-fitting.  High impact activity such as jogging can 
subject a foot to repetitive trauma or injury or an abnormal 
motion of the foot may result in this pathology.



The VHA expert explained that it would be very difficult to 
state Army foot gear or running, jogging, or marching, 
insufficient room in the toe box, or an incorrectly fitting 
boot while on active duty caused, exacerbate, or contributed 
the Morton's neuroma.  In formulating the opinion, the VHA 
expert considered that the Appellant participated in military 
activity less than 50 days per year and therefore only used 
Army foot gear occasionally.  

In balancing the one favorable opinion against the one 
unfavorable opinion, the Board assigns greater weight to the 
opinion of the VHA expert.  The opinion of the VHA expert is 
based upon sufficient facts and the VHA expert applied valid 
medical analysis to the significant facts of the case, 
considered the medical principles, history, manifestations, 
clinical course, and characteristics of Morton's neuroma in 
order to reach the conclusion submitted in the opinion.  The 
VHA expert, unlike the private podiatrist, consider the 
amount of time the Appellant actually spent wearing Army 
boots and found that the occasional use of Army boots was a 
factor that went against causation.  

As for the Appellant's statements and testimony, the 
Appellant is competent to describe symptoms of foot pain, 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony 
is competent as to symptoms of an injury or illness, which 
are within the realm of personal knowledge), but a Morton's 
neuroma is not a condition under case law that has been found 
to be capable of lay observation, and the determination as to 
the presence or diagnosis of such a disability therefore is 
medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).



Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

A Morton's neuroma is not a simple medical condition, such as 
a broken leg, because the condition cannot perceived through 
the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(Personal knowledge is that which is perceived through the 
use of the senses.).  For this reason, the Board determines 
that a Morton's neuroma is not a simple medical condition 
that a lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Appellant is not competent 
to state that the current disability was present during 
active service.  To this extent the Appellant's statements 
and testimony are excluded or not admissible, that is, the 
statements and testimony are not to be considered as evidence 
in support of the claim. 

And while the Appellant is competent to report a 
contemporaneous medical diagnosis and the Appellant is 
competent in describing symptoms, which support a later 
diagnosis by a medical professional, Jandreau at 1377, as 
previously explained the Board has discounted two of the 
favorable medical opinions and has assigned greater weight to 
the opinion of the VHA expert over the one opinion that had 
any probative value.  

For these reasons, while the Appellant's statements and 
testimony are to be considered, the evidence has no probative 
value, that is, the statements and testimony do not tend to 
prove a material issue of fact, that is, the Army boots 
caused a Morton's neuroma. 



And where there is a question of medical causation, that is, 
an association between the current right foot disability and 
the wearing of Army boots, where a lay assertion of medical 
causation is not competent medical evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As no factual foundation has been 
established to show that the Appellant is qualified through 
knowledge, experience, training, or education to offer such 
an opinion, her statements and testimony are not competent 
evidence and are excluded, that is, the statements and 
testimony are not to be consider as evidence in support of 
the claim.  

In sum, the preponderance of the evidence, namely, the 
service treatment record and opinion of the VHA expert, is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a right foot disability, residuals of 
recurrent Morton's neuroma, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


